          Case 3:20-cv-30050-MGM Document 35 Filed 07/23/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
__________________________________________
                                               )
VINCENT GILLESPIE, individually and            )
on behalf of the Estate of Gregory Gillespie,  )
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )   Civil Action No. 20-30050-MGM
                                               )
                                               )
ELSPETH CYPHER et al.,                         )
                                               )
               Defendants.                     )
__________________________________________)

                      MEMORANDUM AND ORDER RE: REPORT AND
                    RECOMMENDATION CONCERNING DEFENDANTS’
                              MOTION TO DISMISS
                                (Dkt. Nos. 18, 33)

                                               July 23, 2021


        On June 30, 2021, Magistrate Judge Katherine A. Robertson recommended that this court

dismiss this action with prejudice filed, pro se, by Vincent Gillespie (“Plaintiff”). In short, Judge

Robertson explained that the Rooker-Feldman doctrine bars Plaintiff’s claims, which assert injury in

relation to a final judgment issued by a state court and affirmed on appeal before Plaintiff brought

this federal action; judicial immunity bars the claims against the Associate Justices of the

Massachusetts Appeals Court; and Plaintiff fails to state a claim against the Hampshire Superior

Court or its Clerk under 42 U.S.C. § 1983. The Report and Recommendation notified Plaintiff that

he had fourteen days to file any objections. No objections were filed.

        Based upon the thorough analysis presented in the Report and Recommendation, and noting

there are no objections, the court, upon de novo review, hereby ADOPTS the Report and

Recommendation. (Dkt. No. 33.) Accordingly, Defendants’ motion to dismiss (Dkt. No. 18) is

hereby ALLOWED, and Plaintiff’s complaint is DISMISSED WITH PREJUDICE. This case shall
         Case 3:20-cv-30050-MGM Document 35 Filed 07/23/21 Page 2 of 2



be closed.

       It is So Ordered.


                                          _/s/ Mark G. Mastroianni________
                                          MARK G. MASTROIANNI
                                          United States District Judge




                                      2
